Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,758,034. Although the claims at issue are not identical, they are not patentably distinct from each other because structural limitations in the claims of the instant patent application are fully disclosed and claimed by the patents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 17, the phrases “a tube configured …” and “a solution cup configured …” are vague and indefinite because these phrases have no clear meaning.  What is the relationship between a tube and a solution cup?  The phrase “the fluid” in claims 19 and 20 defines the fluid in reference to an oral care system which is undefined and has not been positively claimed rendering the claims vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.  The phrases “… causes the tube to move in the direction of the fluid in the solution cup such that at least a portion of a distal end of the tube is received by the solution cup” in claim 19 and “… causes the head portion of the toothbrush to move out of the distal end of the tube to become submerged in the fluid” in claim 20 are vague, confusing and indefinite because there are insufficient structures in the claims to support these phrases.  How does the movement of the toothbrush in the direction of the solution cup causes at least a portion of a distal end of the tube is received by the solution cup? and How does the movement of the toothbrush in the direction of the solution cup causes the head portion of the toothbrush to move out of the distal end of the tube to become submerged in the fluid?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheetham (4,167,228).  Cheetham discloses a multi-compartment containers/oral care system comprising a container (10) defining an interior portion (11, 12) and a tube (15).  The container comprising a repository (12) provided within the interior portion and configured to hold a fluid, and a barrier (19) configured to maintain the fluid separate from the interior portion and the barrier is configured to be breached.  The tube configured to slide in the interior portion of the container and the tube comprises a distal end (25) configured to breach the barrier when the tube is moved in a direction of the fluid in the repository.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cavazza (4,195,731).  Cavazza discloses a device/oral care system comprising a container (1, 5) defining an interior portion and a tube (8).  The container comprising a repository (13) provided within the interior portion and configured to hold a fluid, and a barrier (3) configured to maintain the fluid separate from the interior portion and the barrier is configured to be breached.  The tube configured to slide in the interior portion of the container and the tube comprises a distal end (10) configured to breach the barrier when the tube is moved in a direction of the fluid in the repository.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barham et al. (2004/0211683; hereinafter Barham).  To the extent that the Examiner can determine the  by the tube at a throat 120), and a cap/solution cup (142).  The cap of Barham is inherently capable to hold an oral fluid to be provided to a patient via the toothbrush.
As to claim 18, Barham discloses the tube is configured to retain a head portion of the toothbrush (Fig. 3).
As to claims 19-20, to the extent that the Examiner can determine the scope of the claim, the oral care system of Barham is inherently capable to provide that at least a portion of a distal end of the tube is received by the solution cup (the solution cup 142 is inherently capable to receive a portion of a base 112 when the solution cup is placed under the base 112 to support the base of the tube) when movement of the toothbrush in a direction of the fluid in the solution cup caused the tube to move in the direction of the fluid in the solution cup.









	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUAN K BUI/Primary Examiner, Art Unit 3736